Citation Nr: 1527482	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for deformed third metatarsal and painful benign neoplasm of the left foot.

2.  Entitlement to service connection for spondylolisthesis and pain of the low back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2013; a statement of the case was issued in October 2013; and a substantive appeal was received in November 2013.   

The Veteran presented testimony at a Board hearing in November 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Left foot
The testified that his orthopedist told him that his current disability could be due to tight fitting shoes or boots worn during service (Hearing Transcript, p. 4).  

Additionally, the Board notes that the service treatment records reflect that the Veteran completed a March 1997 Report of Medical History in which he reported foot trouble.  However, he only noted Athlete's foot and tinea pedis (VBMS, STRs, pgs. 2-3).

The Veteran's January 1992 induction examination revealed Athlete's foot (bilaterally) as well as mild pes planus, for which the Veteran denied symptoms (VBMS, STRs, pgs. 4-5). 

Given the Veteran's testimony regarding a possible nexus between his current disability and service, as well as an induction examination suggesting a preexisting foot disability, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's left foot disability, to include whether the disability predated service but was aggravated as a result of service.

Back
The Board notes that the RO denied the Veteran's claim for a back disability largely on the basis of the July 2013 VA examination report.  

At his November 2014 Board hearing, the Veteran took issue with the examination.  He testified that he "was treated in a very dismissive manner."  Additionally, in his September 2013 notice of disagreement, he stated that he should have been examined by a doctor instead of a nurse.

The Board notes that the examiner's opinion was that the Veteran's current back disability was less likely than not related to service.  The opinion was based in part on the finding that the Veteran had a history of low back pain/strain that resolved without documented bone, joint or nerve involvement on separation.  

The Board notes that according to the Veteran's testimony, he had back pain throughout service (indicating that his back pain was never resolved).  The service treatment records reflect that the Veteran completed a March 1997 Report of Medical History in which he reported recurrent back pain (VBMS, STRs, pgs. 2-3).

The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Consequently, the Board finds that the Veteran is competent to state that he had low back pain throughout service.

Given the Veteran's dissatisfaction with the examination, and the fact that the examiner failed to consider the Veteran's reports that back pain continued throughout service, the Board finds that a new VA examination is warranted.

Finally, the Board notes that the June 2013 VCAA notice does not wholly comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Board notes that the June 2013 VCAA notice did not include notice regarding the degree of disabilities or the effective dates of the disabilities.  The Board finds that the RO should comply with Dingess analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with an appropriate letter to ensure compliance with the Dingess/Hartman decision.  The RO should ensure that the Veteran is furnished proper notice in compliance with 38 C.F.R. § 3.159(b)(1), including notice of (a) the information and evidence not of record that is necessary to substantiate his claim, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide, including the need to furnish all pertinent evidence in his possession.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

2.  The Veteran should be afforded a VA orthopedic examination (performed by a doctor) for the purpose of determining the nature and etiology of the Veteran's back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms of pain that continued throughout service and that his reports must be considered in formulating the requested opinion.  

3.  The Veteran should be afforded a VA podiatry examination (performed by a doctor) for the purpose of determining the nature and etiology of the Veteran's left foot disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and his reports must be considered in formulating the requested opinion.  

Additionally, if the examiner determines that the current disability predated service, he/she should state:  (a) whether any diagnosed disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







